DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on November 13, 2021 is acknowledged and has been entered.  Claims 1-12 are canceled.  Claims 13-19, 23-32 are amended.  Claims 14-15, 17-19, 27-32 are withdrawn.  Claims 13-16 and 20-28 are pending.  
Claims 13-16 and 20-28 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is made FINAL as necessitated by Amendment.

Previous Grounds of Rejection
	Minor adjustment of “method” to “oligonucleotide” within the rejections. For completeness of the record, citation to Lowe publication is now recited in each statement of rejection(s).  Further, Lowe is now specifically recited alongside Gardner in each 103 rejection. Each rejection over Gardner necessarily included the rejection over Gardner and Lowe as each rejection calls back to and depends upon the rejection of claim 13.  Further modifications to address the amendments to the claims are also made in the rejections, though none of the references applied has changed.

Claim Status
	Claim 15 currently depends from claim 14, a claim which stands withdrawn.  Therefore, claim 15 also stands withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13, 20-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US PgPub 20130267429; October 2013) in view of Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761).

(i) a sequence SEQ ID NO 3, or a nucleotide sequence homologous thereto (see alignment below where SEQ ID NO:442991 corresponds to SEQ ID NO:3, see paragraph 14-16, where the sequences are taught as oligonucleotides); or 
Qy          1 CGAACCCCCWCCWYC 15
              |||||||||:||::|
Db         20 CGAACCCCCTCCTTC 6

(ii) a nucleotide sequence complementary to a nucleotide sequence of SEQ ID NO 3 or a nucleotide sequence homologous to said complementary nucleotide sequence; or 
(iii) in reading direction 5' 4 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence of SEQ ID NO 3 or a nucleotide sequence homologous to said opposite reading direction nucleotide sequence: cgaacccc*w ccwyc 15 SEQ ID NO 3, 44121-1150427wherein w represents a or t, y represents c or t; and * represents an optional insert "c".  
With regard to claim 20, Gardner teaches an oligonucleotide of claim 13, having a nucleotide sequence of SEQ ID NO 3 or of SEQ ID 4 or of SEQ ID NO 10 or of SEQ ID NO 11, having one or more markings at one or at both of their 5' ends and/or 3' ends (see alignment above where SEQ ID NO:442991 corresponds to SEQ ID NO:3).  
With regard to claim 21, Gardner teaches an oligonucleotide of claim 20, wherein the one or more markings are markers (paragraph 119).  
With regard to claim 22, Gardner teaches an oligonucleotide of claim 21, wherein the one or more markings are fluorescence markers or quenchers (paragraph 119).  
With regard to claim 23, Gardner teaches a combination of the oligonucleotide of claim 13, having a nucleotide sequence of SEQ ID NO 3 or of SEQ ID 4 or of SEQ ID NO 5 or of SEQ ID NO 10 or of SEQ ID NO 11 or of SEQ ID NO 14 or of SEQ ID NO 15 or of SEQ ID NO 16 
Regarding claims 13, 20-23, while Gardner does not teach precisely the same sequences as SEQ ID NOs:3, Gardner teaches the full length sequences as claimed and since the claimed sequences simply represent structural homologs which are derived from sequences suggested by the prior art as useful for primers and probes for detection, and concerning which a biochemist of ordinary skill would attempt to obtain alternate compounds with improved properties, the claimed primers and probes are prima facie obvious over the cited references in the absence of secondary considerations.
Lowe teaches a method and computer program for designing primer pairs based on a set of rules regarding primer length, sequence composition, GC content, melting temperature, potential for primer dimer formation within a primer pair, and amplification product size, among other features.  Lowe evaluated the performance of primers output by the computer program and after testing primers designed for more than 10 gene products found that “experimental testing has shown that all of the amplification products specified by these primers are of the predicted size and also hybridize with the appropriate cDNA or internal oligonucleotide probe” (p. 1760, col. 2).  The computer program designed by Lowe can rapidly scan an entire nucleotide sequence 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Gardner to design a variety of primers suitable for the amplification and detection of specific targets as taught by Gardner and Lowe, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers .

Claim 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US PgPub 20130267429; October 2013) in view of Lowe et al. (Nucleic Acids Research, 1990, 18(7):1757-1761) as applied over claims 13, 20-23 above and further in view of Reed et al. (US Patent 5,916,572; June 1999).
With regard to claim 20, Reed teaches the oligonucleotide of claim 13, having a nucleotide sequence of SEQ ID NO 3 or of SEQ ID 4 or of SEQ ID NO 10 or of SEQ ID NO 11, having one or more markings at one or at both of their 5' ends and/or 3' ends (see alignment below, where SEQ ID NO:13 corresponds to SEQ ID NO:10).  
Qy          1 CGAACCCCACCTCC 14
              ||||||||||||||
Db         61 CGAACCCCACCTCC 48

With regard to claim 23, Reed teaches a combination of the oligonucleotide of claim 13, having a nucleotide sequence of SEQ ID NO 3 or of SEQ ID 4 or of SEQ ID NO 5 or of SEQ ID NO 10 or of SEQ ID NO 11 or of SEQ ID NO 14 or of SEQ ID NO 15 or of SEQ ID NO 16 in combination with one or more further oligonucleotides selected from forward primers and reverse primers (see alignment above, where SEQ ID NO:13 corresponds to SEQ ID NO:10; see col. 6, lines 1-12, where a variety of primers or nucleotide sequences “may be designed based on 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Gardner to include the additional sequences as taught by Reed to arrive at the claimed invention with a reasonable expectation for success.  Reed teaches “While detecting antibodies against parasite antigens is the most common and reliable method of diagnosing clinical and subclinical infections, current tests are expensive and difficult. Most serological tests use whole or lysed T. cruzi and require positive results on two of three tests, including complement fixation, indirect immunofluorescence, passive agglutination or ELISA, to accurately detect T. cruzi infection. The cost and difficulty of such tests has prevented the screening of blood or sera in many endemic areas. Accordingly, there is a need in the art for more specific and sensitive methods of detecting T. cruzi infections in blood supplies and individuals. The present invention fulfills these needs and further provides other related advantages”.  Reed also teaches “the present invention provides methods for detecting T. cruzi infection in a biological sample, comprising (a) contacting the biological sample with a polypeptide comprising an epitope of a T. cruzi antigen having an amino acid sequence encoded by a nucleotide sequence recited in SEQ ID NO:1-SEQ ID NO:22” (col 1-2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Gardner to include the additional sequences as taught by Reed to arrive at the claimed invention with a reasonable expectation for success.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner et al. (US PgPub 20130267429; October 2013) in view of Lowe et al. (Nucleic Acids Research, .
With regard to claim 24, Castellanos teaches the combination of oligonucleotides and primers of claim 23, wherein a primer (1) comprises an oligonucleotide having a nucleotide sequence of SEQ ID NO 6 or an oligonucleotide having a nucleotide sequence homologous thereto; or an oligonucleotide having a nucleotide sequence complementary to nucleotide sequence SEQ ID NO 6 or an oligonucleotide having a nucleotide sequence 104121-P50427 homologous to the complementary nucleotide sequence; or an oligonucleotide having, in reading direction 5' 4 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence SEQ ID NO 6 or in the form of an oligonucleotide having a nucleotide sequence homologous to the opposite reading direction nucleotide sequence: gcactatatt acaccaaccc c 21 SEQ ID NO 6 and/or wherein a primer (2) comprises an oligonucleotide having a nucleotide sequence of SEQ ID NO 7, or an oligonucleotide having a nucleotide sequence homologous thereto; or an oligonucleotide having a nucleotide sequence complementary to nucleotide sequence SEQ ID NO 7 or an oligonucleotide having a nucleotide sequence homologous to the complementary nucleotide sequence; or an oligonucleotide having, in reading direction 5' 4 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence SEQ ID NO 7 or an oligonucleotides having a nucleotide sequence homologous to the opposite reading direction nucleotide sequence: catgcawctc mcccgtm 17 SEQ ID NO 7, wherein w represents a or t; and m represents a or c (see alignment below, where SEQ ID NO:29 corresponds to SEQ ID NO:7 and 12, where these sequences correspond to primers; see also paragraph 13, where SEQ ID NO:29 corresponds to Trypanosoma cruzi where Castellanos teaches “In certain aspects the primers, probes and amplicons are Trypanosoma cruzi specific” and “primers and probes can be designed to amplify 
SEQ ID NO:7
Qy          1 CATGCAWCTCMCCCGTM 17
              ||||||:|||:|||||:
Db         21 CATGCATCTCCCCCGTA 37
SEQ ID NO:12
Qy          1 CATGCATCTCCCCCGTA 17
              |||||||||||||||||
Db         21 CATGCATCTCCCCCGTA 37   
With regard to claim 25, Castellanos teaches the combination of oligonucleotide and primer(s) of claim 24, having a nucleotide sequence of SEQ ID NO 12 or an oligonucleotide having a nucleotide sequence homologous thereto; or an oligonucleotide having a nucleotide sequence complementary to nucleotide sequence of SEQ ID NO 12 or an oligonucleotide having a nucleotide sequence homologous to said complementary nucleotide sequence; or an oligonucleotide having, in reading direction 5' [Wingdings font/0xE0] 3', a nucleotide sequence having an opposite reading direction to nucleotide sequence of SEQ ID NO 12 or an oligonucleotide having a nucleotide sequence homologous to the opposite reading direction nucleotide sequence: catgcatctc ccccgta 17 SEQ ID NO 12 (see alignment below, where SEQ ID NO:29 corresponds to SEQ ID NO:7 and 12, where these sequences correspond to primers ; see also paragraph 13, where SEQ ID NO:29 corresponds to Trypanosoma cruzi where Castellanos teaches “In certain aspects the primers, probes and amplicons are Trypanosoma cruzi specific” and “primers and probes can be designed to amplify ITS1 region of T. cruzi”.  Further, these oligonucleotides are 25-45 consecutive nucleotides in length).
SEQ ID NO:7
Qy          1 CATGCAWCTCMCCCGTM 17

Db         21 CATGCATCTCCCCCGTA 37
SEQ ID NO:12
Qy          1 CATGCATCTCCCCCGTA 17
              |||||||||||||||||
Db         21 CATGCATCTCCCCCGTA 37  
With regard to claim 26, Castellanos teaches the combination of oligonucleotide and a primer(s) of claim 24, wherein primer (1) is a forward primer and/or primer (2) is a reverse primer; or wherein primer (2) is a forward primer, and/or primer (1) is a reverse primer (see alignment above, where SEQ ID NO:29 corresponds to SEQ ID NO:7 and 12, where these sequences correspond to primers ; see also paragraph 13, where SEQ ID NO:29 corresponds to Trypanosoma cruzi where Castellanos teaches “In certain aspects the primers, probes and amplicons are Trypanosoma cruzi specific” and “primers and probes can be designed to amplify ITS1 region of T. cruzi”.  Further, these oligonucleotides are 25-45 consecutive nucleotides in length).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Gardner and the known sequence of oligonucleotides of SEQ ID NO:7 or 12 to design a variety of primers suitable for the amplification and detection of sequences, using the method of primer design taught by Lowe to arrive at the claimed invention with a reasonable expectation for success.  Lowe teaches “a computer program which rapidly scans nucleic acid sequences to select all possible pairs of oligonucleotides suitable for use as primers to direct efficient DNA amplification” which allows for “the rapid selection of effective and specific primers from long gene sequences while providing a flexible choice of various primers to focus study on particular regions of interest" .  Therefore, one of ordinary skill in the art at the time the invention was made would have .

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
	Applicant traverses the rejection of claims 13, 20-24 and 26 over Gardner.  Applicant argues “the present invention is concerned with providing a sensitive probe for detecting a Trypanosoma cruzi (T. cruzi) infection that at the same time is highly specific, i.e. reliably distinguishes this pathogen from related non-pathogenic Trypanosoma species such as T. rangeli” (p. 18 of remarks).  Applicant goes on to argue the oligo “has a linear sequence of up to (not more than) 40 nucleotides that comprises SEQ ID NO:3” and then points to the definition of “oligonucleotide” on page 8 of specification.
	Applicant further argues “SEQ ID NO:442991 of Gardner relied upon by the Examiner comprises 59 nucleotides and thus, is considerably (about 1.5 times) longer than the oligonucleotides of the present invention” (p. 18 of remarks).  Finally, Applicant argues “Gardner is not concerned with detecting T. cruzi let alone with distinguishing this pathogen from non-pathogenic Trypanosoma species” (p. 19 of remarks).
	Applicant’s arguments are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “sensitive ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The only claim that even mentions Trypanosoma cruzi is withdrawn (see claim 32 which is withdrawn).  While the sequences may be specific for T cruzi, the other features applicant argues are the intended use of the oligonucleotide are also not recited in the claims.
However, while Applicant’s arguments regarding length are noted, the claim language does not overcome the teaching of Gardner in view of Lowe.  Applicant’s arguments appear to misunderstand the basis of the Lowe rejection.  It is considered obvious, in view of the guidance of Lowe (or a variety of similar references directed to primer design) to design primers, oligos or probes of a variety of lengths even if they are designed from within a sequence that is far longer than the oligo sequence as claimed. Gardner teaches a sequence that, while longer than the claimed oligonucleotide of claim 13, corresponds across 15 nucleotides of SEQ ID NO:3. Therefore, Gardner in view of Lowe renders the oligonucleotide of SEQ ID NO:3 obvious.  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.  

Applicant traverses the rejection of claims 15, 20 and 23 over Gardner in view of Reed.  Applicant also traverses the rejection of claims 24-26 over Gardner in view of Castellanos. 
Regarding Reed, Applicant argues “Reed and Castellanos are unable to cure the deficiencies of Gardner. Applicant further argues “the Examiner relies upon SEQ ID NO:13 which, however, appears to be a typographical error”.  Applicant goes on to argue “the only sequence of Castellanos …appears to be SEQ ID NO:10 which, however, is 1423 nucleotides in 
It is unclear where Applicant says the rejection over Castellanos is over SEQ ID NO:13.  The rejection of claims 24-26 is clearly over SEQ ID NO:7 and 12 of the claims over SEQ ID NO:29 of Castellanos.  Again, the same arguments as made over Gardner apply over the rejection further in view of Castellanos.  It would have been obvious to one of ordinary skill to design primers or probes or oligonucleotides that correspond to SEQ ID NO:7 and 12.  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.


Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM